ROBERTSON, Judge,
dissenting.
The trial court awarded the full care and custody of the three minor children, ages 3, *10968 and 12 years, to the father, then ordered the home they were living in sold, with one-half of the net proceeds to the wife, along with the only automobile. The father was ordered to pay all the indebtedness of the parties and over $2,000 as attorney fees for the wife. Although the 34 year old wife was employed, the trial court required no contribution from her for the support of the children, but instead, ordered the father to pay $400 per month to her as periodic alimony.
Without regard to any alleged misconduct on the part of the wife, for which she pled the fifth amendment, the trial court clearly placed her interests over the best interests of the three minor children. The awards made to the wife are so excessive and inequitable as to require reversal.
Therefore, I respectfully dissent.